Title: Abigail Adams to John Quincy Adams, 6 December 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy Novbr Decbr 6 1795
          
          I inclose to you the Cupons of Febry and June. 2 for that Month and 20 for Febry. 21 in one paper and 8 in an other. you will convey them in the best manner to Holland and direct new obligations to be taken for the interest, drawing upon them however for the amount of what you pay to Mrs Copley on my account. I mentiond to you or Thomas a Watch. you may purchase one for me, but the cost of that I will pay to Dr Welch on your account. I have requested mr Coles’s to Deliver this Letter into yours or your Brothers Hand, otherways to deliver it to mr Johnson consul to be forwarded to you. Love to Thomas, from Your / affectionate Mother
          
            Abigail Adams
          
          
            I heard from your sister & Brother last week. they were well & had escaped the Dreadfull calamity which has distrest that city—
          
        